Title: Thomas Jefferson to Fitzwhylsonn & Potter, 29 December 1816
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            Messrs Fitzwhylson and Potter
            Monticello Dec. 29. 16.
          
          Your’s of the 11th is received, as also the 2d vol. of Pleasants’ edition of the laws. the bundle of Edinburg Reviews was sent from Milton at the time formerly mentioned, and are supposed to have been left at a place where the stages are changed. my grandson is now setting out for Richmond and will enquire for them. when you send them and the collection of laws, be so good as to add a copy of the English translation of Josephus, the 8vo edition as no other is desired. I am in great distress for the Sessions acts of 1794. if you can single out that volume and send it to me by mail, you will oblige me. Accept my respectful salutations
          
            Th: Jefferson
          
        